EXHIBIT 10.30

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT ("Agreement") is made, entered into, and effective as
of October 1, 2015 ("Effective Date"), by and between Cerebain Biotech Corp., a
Nevada corporation (the "Company" or "CBBT") , and Wesley Tate.

 

RECITALS

 

WHEREAS, COMPANY desires to benefit from Wesley Tate's expertise and employ
Wesley Tate as Executive Vice Executive Vice President and Chief Financial
Officer and Wesley Tate is willing to accept such employment.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereto hereby agree as follows:

 

AGREEMENT

 

1.

Term and Duties.

 

The parties agree that this Agreement shall be for a term of thirty-six (36)
months ("Termination Date"), subject to any severance payment as set forth in
Section 5, hereunder. After the Termination Date, either party may terminate
this Agreement by providing the other with thirty (30) days written notice of
such termination. The Company hereby employs Wesley Tate as Executive Vice
President and Chief Financial Officer as of the Effective Date and Wesley Tate
agrees to enter into and remain in the employ of the Company until this
Agreement is terminated. Wesley Tate shall faithfully and diligently perform all
professional duties and acts as Executive Vice President and Chief Financial
Officer as may be reasonably requested of Wesley Tate by the Company or its
officers consistent with the function of an Executive Vice President and Chief
Financial Officer of a similar biomedical company.

 

2.

Duties & Covenants.

 

 

2.1

Wesley Tate agrees to perform Wesley Tate' services to the best of Wesley Tate'
ability. Wesley Tate agrees throughout the term of this Agreement to devote
sufficient time, energy and skill to the business of the Company and to the
promotion of the best interests of the Company.

 

 

2.2

Wesley Tate represents and covenants to the Company as follows:



 



 

(a)

During and at any time after my employment with the Company and/or any of its
divisions, subsidiaries and affiliates, Wesley Tate shall not use, or disclose
to any person, corporation, partnership or other entity whatsoever any
confidential information, trade secrets, and proprietary information of the
Company, its vendors, licensors, marketing partners or any of its clients
learned by me at any time during my employment with the Company.

 

 

(b)

Upon ceasing to be an employee of the Company, Wesley Tate shall immediately
return all documents and notes including all copies thereof of any and all
information and materials belonging or relating to the Company (whether or not
such materials were prepared by the Company, Wesley Tate or another person) and
which are in my possession or over which I exercise any control.

 

 

(c)

Wesley Tate agrees that a violation of any provision of Paragraph 2.2(a) or
2.3(b) above will cause irreparable injury the Company. Accordingly, the Company
shall be entitled, in addition to any other rights and remedies it may have at
law or in equity, to an injunction enjoining and restraining Wesley Tate from
violating, or continuing to violate, any such provision.

 

 1

 

 



 

2.3

Wesley Tate understands and agrees that the Company shall have exclusive rights
to anything relating to CBBT's actual or prospective business which Wesley Tate
conceives or works on while employed by CBBT. Accordingly, Wesley Tate:

 



 

(a)

shall promptly and fully disclose all such items to the Company and will not
disclose such items to any other person or entity (other than employees of the
Company authorized to review such information), without the Company's prior
consent;

 

 

(b)

shall maintain on the Company's behalf and surrender to the Company upon ceasing
to be a CBBT employee all written records regarding all such items.

 

 

(c)

shall, but without personal expense, fully cooperate with the Company and
execute all papers and perform all acts requested by the Company to establish,
confirm or protect its exclusive rights in such items or to enable it to
transfer to such items together with any patents, copyrights, trademarks,
service marks and /or trade names that may be accepted for and/or issued;

 

 

(d)

shall, but without personal expense, provide such information and true testimony
as CBBT may request regarding such items including, without limitation, items
which Wesley Tate neither conceived nor worked on but regarding which have
knowledge because of his employment by CBBT; and

 

 

(e)

hereby assigns to CBBT, its successors and assigns, exclusive right, title and
interest in and to all such items including, without limitation, any patents,
copyrights, trademarks, service marks and/or trade names which have been of may
be issued.

 

3.

Compensation.

 

3.1

Subject to the termination of this Agreement as provided herein, the Company
shall compensate Wesley Tate for his services hereunder at an annual salary
("Salary") of One Hundred Fifty Six Thousand Dollars ($156,000.00), payable in
semi-monthly installments in accordance with the Company's practices, less
normal payroll deductions.

3.2

Wesley Tate shall be entitled to a stock award of 50,000 CBBT common restricted
shares if, within a Thirty Six month period from the effective date, there is a
reorganization of CBBT, whereby CBBT shall consolidate with or merge into
another corporation or convey all or substantially all of its assets to another
corporation..

3.3

In addition to the compensation set forth above, the Company shall periodically
review Wesley Tate's performance and services rendered with a view to paying
discretionary bonuses based upon above-average or outstanding performance for a
prior period. Any such bonuses approved by the Company shall be paid to Wesley
Tate within 30 days of the grant thereof.

3.4

In addition to the Salary and bonuses stated above, commencing with the
Effective Date, Wesley Tate shall be eligible to participate in a health
insurance plan, including dependent coverage, supplied by the Company. Wesley
Tate shall also be entitled to participate, fully and on a reasonable basis
comparable to other officers, in any and all stock option, stock purchase, stock
appreciation (or the like) plans, programs or arrangements heretofore or
hereafter adopted or amended by the Company, and in all individual or group
insurance, retirement, disability, salary continuation and other employee
benefit plans, programs or arrangements or any equivalent successor plans,
programs or arrangements that may now exist or hereafter be adopted by the
Company. Wesley Tate shall be entitled to participate in any and all group life,
workers' compensation, health plan, or accidental insurance plans which are
adopted by the Company for the benefit of officers or employees. Wesley Tate
shall be entitled to such sick leave and paid holidays and to such other
perquisites of employment, as customarily are extended by the Company to
officers or employees. In addition, Wesley Tate shall be entitled to such other
benefits as the Company may elect to provide generally, from time to time, to
officers or employees.

3.5

Subject to the provisions hereof, the Company shall compensate Wesley Tate a
stock grant of one hundred fifty thousand (150,000) shares of CBBT's common
stock for Services provided to the Company.

 

 2

 

 

4.

Expenses.

 

The Company shall reimburse Wesley Tate for all reasonable business related
expenses incurred by Wesley Tate in the course of his normal duties on behalf of
the Company. In reimbursing Wesley Tate for expenses, the ordinary and usual
business guidelines and documentation requirements shall be adhered to by the
Company and Wesley Tate.

 

5.

Severance.

 

5.1

If, and only if, this Agreement is terminated by Wesley Tate pursuant to Section
5.3 or is terminated by CBBT for a reason NOT set forth in Sections 5.2 herein,
then the Company shall pay to Wesley Tate severance in the amount equal to the
number of months remaining to termination Date under Section 1 herein then
payable pursuant to Section 3.1 herein, at the date of Wesley Tate's termination
(the "Termination Salary"). The Company shall pay the Termination Salary to
Wesley Tate immediately subject to all state, federal, and local tax
withholdings, as though Wesley Tate were still employed by the Company.

5.1.1

Notwithstanding the above, however, in the case of any reorganization of CBBT,
whereby CBBT shall consolidate with or merge into another corporation or convey
all or substantially all of its assets to another corporation, and at such time
Wesley Tate is no longer employed by CBBT and is owed a Termination Salary, then
the Termination Salary shall become immediately due and payable to Wesley Tate
upon closing of such reorganization.

5.2

Upon the occurrence of any of the following events, CBBT shall be entitled to
terminate Wesley Tate's employment hereunder and the Company shall NOT be
obligated to pay Wesley Tate the Termination Salary:

5.2.1

Wesley Tate voluntarily resigns or is voluntarily terminated.

5.2.2

Wesley Tate is terminated by CBBT for Cause. The following shall constitute
"Cause" for purposes of this Agreement:

 

 

a.

A willful act of dishonesty by Wesley Tate involving theft of funds or assets;

 

 

b.

The conviction of Wesley Tate of a felony; or

 

 

c.

Willful failure or refusal of Wesley Tate to properly perform Wesley Tate 's
duties under this Agreement, other than any such failure resulting from Wesley
Tate's exercise of business judgment or incapacity due to physical or mental
illness;

 

 

5.2.3

For purposes of this paragraph 5.2.2, no act, or failure to act, on Wesley
Tate's part shall be considered "willful" or "intentional" unless done, or
omitted to be done, by him not in good faith and without reasonable belief that
his action or omissions was in the best interest of the Company.

5.3

In the event that CBBT modifies Wesley Tate's position as Executive Vice
President and Chief Financial Officer without Wesley Tate's consent, and such
modification of Wesley Tate's position involves a material reduction in Wesley
Tate's duties and responsibilities, then Wesley Tate may terminate this
Agreement and CBBT shall be required to pay Wesley Tate the Termination Salary
as set forth in Section 5.1.

 

 3

 

 

6.

Vacation.

 

Wesley Tate shall be entitled to three (3) weeks of paid vacation for each year
of service, which vacation shall be used by Wesley Tate during the ensuing year
as approved by the Company. Vacation dates shall be approved by the Company and
shall be those most convenient to the Company's business. Wesley Tate shall also
be entitled to sick days to the extent otherwise granted generally to employees
and/or officers of the Company. If not used, vacation shall be accrued until a
maximum of six (6) weeks of vacation is accrued ("Maximum Accrued Vacation").

 

7.

Arbitration.

 

If a dispute or claim shall arise between the parties with respect to any of the
terms or provisions of this Agreement, or with respect to the performance by any
of the parties under this Agreement, then the parties agree that the dispute
shall be arbitrated in Dallas, Texas, before a single arbitrator, in accordance
with the rules of either the American Arbitration Association ("AAA") or
Judicial Arbitration and Mediation Services, Inc./Endispute ("AJAMS/Endispute").
The selection between AAA and JAMS/Endispute rules shall be made by the claimant
first demanding arbitration. The arbitrator shall have no power to alter or
modify any express provisions of this Agreement or to render any award which by
its terms affects any such alteration or modification. The parties to the
arbitration may agree in writing to use different rules and/or arbitrator(s). In
all other respects, the arbitration shall be conducted in accordance with the
Texas Code of Civil Procedure, or equivalent. The parties agree that the
judgment award rendered by the arbitrator shall be considered binding and may be
entered in any court having jurisdiction as stated in Paragraph 11 of this
Agreement. The provisions of this Paragraph shall survive the termination of
this Agreement.

 

8.

Notices.

 

Any notice, request, demand, or other communication given pursuant to the terms
of this Agreement shall be deemed given upon delivery, if hand delivered or
delivered via facsimile, or Forty Eight (48) hours after deposit in the United
States mail, postage prepaid, and sent certified or registered mail, return
receipt requested, correctly addressed to the addresses of the parties indicated
below or at such other address as such party shall in writing have advised the
other party.

 

If to the Company:

 

Cerebain Biotech Corp. 

13727 Noel Road, Suite 200 

Dallas, Texas 75240 

Attn: Eric Clemons

 

With a copy to:

 

The Law Offices of Craig V. Butler 

300 Spectrum Center Drive 

Suite 300 

Irvine, CA 92618 

Attn: Mr. Craig V. Butler 

If to Wesley Tate

 

Wesley Tate

____________________ 

____________________

 

 4

 

 

9.

Assignment.

 

Subject to all other provisions of this Agreement, any attempt to assign or
transfer this Agreement or any of the rights conferred hereby, by judicial
process or otherwise, to any person, firm, company, or corporation without the
prior written consent of the other party, shall be invalid, and may, at the
option of such other party, result in an incurable event of default resulting in
termination of this Agreement and all rights hereby conferred.

 

10.

Choice of Law.

 

This Agreement and the rights of the parties hereunder shall be governed by and
construed in accordance with the laws of the State of Texas including all
matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws.

 

11.

Jurisdiction.

 

The parties submit to the jurisdiction of the Court of the State of Texas in and
for the County of Dallas, for the resolution of all legal disputes arising under
the terms of this Agreement, including, but not limited to, enforcement of any
arbitration award.

 

12.

Entire Agreement.

 

Except as provided herein, this Agreement, including exhibits, contains the
entire agreement of the parties, and supersedes all existing negotiations,
representations, or agreements and all other oral, written, or other
communications between them concerning the subject matter of this Agreement.
There are no representations, agreements, arrangements, or understandings, oral
or written, between and among the parties hereto relating to the subject matter
of this Agreement that are not fully expressed herein.

 

13.

Severability.

 

If any provision of this Agreement is unenforceable, invalid, or violates
applicable law, such provision, or unenforceable portion of such provision,
shall be deemed stricken and shall not affect the enforceability of any other
provisions of this Agreement.

 

14.

Captions.

 

The captions in this Agreement are inserted only as a matter of convenience and
for reference and shall not be deemed to define, limit, enlarge, or describe the
scope of this Agreement or the relationship of the parties, and shall not affect
this Agreement or the construction of any provisions herein.

 

 5

 

 

15.

Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.

 

16.

Modification.

 

No change, modification, addition, or amendment to this Agreement shall be valid
unless in writing and signed by all parties hereto.

 

17.

Waiver.

 

No waiver of any breach, covenant, representation, warranty or default of this
Agreement by any party shall be considered to be a waiver of any other breach,
covenant, representation, warranty or default of this Agreement.

 

18.

Interpretation

 

The terms and conditions of this Agreement shall be deemed to have been prepared
jointly by all of the Parties hereto. Any ambiguity or uncertainty existing
hereunder shall not be construed against any one of the drafting parties, but
shall be resolved by reference to the other rules of interpretation of contracts
as they apply in the State of Texas.

 

19.

Taxes.

 

Any income taxes required to be paid in connection with the payments due
hereunder, shall be borne by the party required to make such payment. Any
withholding taxes in the nature of a tax on income shall be deducted from
payments due, and the party required to withhold such tax shall furnish to the
party receiving such payment all documentation necessary to prove the proper
amount to withhold of such taxes and to prove payment to the tax authority of
such required withholding.

 

20.

Not for the Benefit of Creditors or Third Parties.

 

The provisions of this Agreement are intended only for the regulation of
relations among the parties. This Agreement is not intended for the benefit of
creditors of the parties or other third parties and no rights are granted to
creditors of the parties or other third parties under this Agreement. Under no
circumstances shall any third party, who is a minor, be deemed to have accepted,
adopted, or acted in reliance upon this Agreement.

 

 6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 



"Company"

 

 

"Wesley Tate"

 

 

 

 

 

 

Cerebain Biotech Corp.

 

 

Wesley Tate

 

 

 

 

 

 

/s/ Eric Clemons

 

 

/s/ Wesley Tate

 

Name: Eric Clemons

 

 

Name: Wesley Tate

 

 

 

 



 

7

--------------------------------------------------------------------------------